DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022 was filed on the mailing date of the claims on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
1. 	The third line in claims 1 and 7 recites “obeying traffic laws as the pass the emergency vehicle.” Should be changed to “obeying traffic laws as they pass the emergency vehicle.”

2. 	last line of claims 1 and 7 recites “vehicles that violate traffic laws to be indentified for subsequent prosecution.” Indentified needs to be changed to identified. Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2002/0186297, Bakewell.

2. 	Regarding Claim 1, Bakewell discloses A traffic recording assembly being mounted to an emergency vehicle while the emergency vehicle is parked on the side of a road to record vehicles that are not obeying traffic laws as the pass the emergency vehicle (Claim 1, A mobile, aimable, traffic enforcement system with a system operator, together providing multi-lane coverage for monitoring traffic, identifying, detecting and documenting numerous types of violations, storing the documentation in readily retrievable image and data and audio files, transferring the documentation and data to a fixed site facility by radio transmission or by landline or direct link, said system being constructed on a frame and modularly installed and operated in a van-type vehicle (which may be in motion or stopped). Claim 2, operator (typically a police officer trained in traffic enforcement) [vehicle is a police/emergency vehicle]), said assembly comprising:
 	a plurality of recording units, each of said recording units being positionable on an emergency vehicle wherein each of said recording units is configured to be directed toward oncoming traffic when the emergency vehicle is positioned on the side of a roadway to respond to an emergency (Fig. 3; [0055], In order to capture the license plate, vehicle, and driver images and to capture the target vehicle's speed, the operator aims the co-mounted video cameras 9 and 10 and the speed detection device by moving the control handle 11 arm horizontally and vertically), each of said recording units having video recording capabilities wherein each of said recording units is configured to capture video of the oncoming traffic thereby facilitating identification of vehicles that are not following traffic laws as they pass the emergency vehicle ([0060], The video images are clearly and continuously identifiable as to date, time, location, operator, and driver, and with these markings are readily available for copying as evidence or viewing for moving violation citation processing), each of said recording units emitting electromagnetic energy wherein each of said recording units is configured to detect the speed of the oncoming traffic ([0072], Fig 6 shows a view of the left side of the movable, aimable, speed detector and video camera assembly mounted on its assembly support frame and carriage; the speed detection device (e.g., radar [emits electromagnetic energy for speed detection])); and
 	a base unit being positioned within the emergency vehicle, said base unit being in remote communication with each of said recording units (Fig. 3: [base unit 17 on vehicle]; [0059], The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13 and to the composite monitor 16 via a high speed personal computer 17 that also has enhanced video processing capabilities and expanded RAM memory to permit simultaneous processing and display of multiple data inputs and continuous videos), said base unit having data storage capabilities to store the video recorded by said recording units and to store the speed of the oncoming traffic ([0059], a high speed personal computer 17 that also has enhanced video processing capabilities and expanded RAM memory to permit simultaneous processing and display of multiple data inputs and continuous videos) wherein said base unit is configured to facilitate vehicles that violate traffic laws to be indentified for subsequent prosecution ([0053], If the violation involves speeding, the speed detection device below the camera 9 generates the target vehicle and MEP speed information, which are the partial basis for determination whether a violation has occurred. [0060], The video images are clearly and continuously identifiable as to date, time, location, operator, and driver, and with these markings are readily available for copying as evidence or viewing for moving violation citation processing).

3. 	Regarding Claim 4, Bakewell discloses The assembly according to claim 1, wherein:
 	each of said remote units includes a transmitter being positioned in said remote housing, said transmitter broadcasting a data signal comprising video data and speed data ([0059] The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13 and to the composite monitor 16 via a high speed personal computer 17 that also has enhanced video processing capabilities and expanded RAM memory to permit simultaneous processing and display of multiple data inputs and continuous videos); and 
 	said base unit comprises: 
 	a base housing being positioned within the emergency vehicle, said base housing having an outer wall (Fig 3: [control unit 17 has a housing and a wall]); 
 	a base control circuit being positioned within said base housing; 
 	an electronic memory being positioned within said base housing, said electronic memory being electrically coupled to said base control circuit ([0059], a high speed personal computer 17 [with control circuit] that also has enhanced video processing capabilities); and 
 	a receiver being positioned within said base housing, said receiver being electrically coupled to said base control circuit, said receiver being in wireless communication with said transmitter associated with each of said recording units, said transmitter receiving the data signal broadcast by said transmitter associated with each of said recording units thereby facilitating said electronic memory to store the video data and the speed data for subsequent analysis (Fig. 3: [base unit 17 on vehicle]; [0059] The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13 and to the composite monitor 16 via a high speed personal computer 17 that also has enhanced video processing capabilities and expanded RAM memory to permit simultaneous processing and display of multiple data inputs and continuous videos).

4.  	Regarding Claim 5, Bakewell discloses The assembly according to claim 4, wherein said base unit includes:
 	a display being coupled to said outer wall wherein said display is configured to be visible to a user, said display being electrically coupled to said base control circuit, said display displaying indicia comprising words and letters comprising operational parameters of said base unit wherein said display is configured to facilitate the user to observe the operational parameters of said base unit (0059] The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13… to permit simultaneous processing and display of multiple data inputs and continuous videos. Other information is fed to the composite monitor from the operator's touchscreen input device); and
 	a plurality of control buttons, each of said control buttons being movably integrated into said base housing, each of said control buttons being electrically coupled to said base control circuit such that each of said control buttons controls respective operational parameters of said base unit wherein said plurality of control buttons is configured to facilitate the user to control the operational parameters of said base unit ([0076], FIG. 10 presents the system operator's touchscreen or keyboard data input device, which is divided into four clusters of input keys: state two-letter abbreviations, digits, letters, and pre-coded violation keys. The system operator uses the device to input. [0078], FIG. 12 presents the MEP vehicle driver's touchscreen or keyboard data input device. The driver's input must be limited so as not to interfere with the job of driving and with the safety of the vehicle and others in the vicinity. Yet, there are some data which the driver is best situated to enter easily and safely. Pre-coding a number of keys at the beginning of the day or shift or run eliminates the risk of MEP driver distraction; See Fig. 4 [keyboard connected to base control unit]) .

5. 	Regarding Claim 6, Bakewell discloses The assembly according to claim 4, wherein said base unit includes a transceiver being positioned within said base housing (Fig. 3), said transceiver being electrically coupled to said base control circuit (Fig 3: [transceiver 25 connected to control unit 17]), said transceiver being in wireless communication with an extrinsic communication network wherein said transceiver is configured to be connected to the internet ([0068], The image and data transceiver 25 supports remotely activated transmission of license plate, date, time, and location data as well as selected violation images ready for processing…These data are useful to law enforcement agencies and officers as well as to highway departments and planners).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2002/0186297, Bakewell in view of U.S. Patent 11,457,129, Grotto.

7. 	Regarding Claim 2, Bakewell discloses The assembly according to claim 1, 

 	However, Bakewell does not explicitly disclose wherein each of said recording units comprises:

 	a remote housing having a front wall; and
 	a mount comprising a first disk being rotatably positioned on a second disk wherein said first disk is configured to be coupled to an exterior surface of the emergency vehicle, said remote housing being attached to said second disk wherein said remote housing is configured to be rotatably retained on the emergency vehicle thereby facilitating said front wall of said remote housing to be directed toward oncoming traffic.
 	Grotto discloses a remote housing having a front wall; and (a rotatable video camera assembly 1, Figures 1 and 4, whereby the remote housing having a front wall is met by the video camera housing body 3) a mount comprising a first disk being rotatably positioned on a second disk wherein said first disk is configured to be coupled to an exterior surface of the emergency vehicle, said remote housing being attached to said second disk wherein said remote housing is configured to be rotatably retained on the emergency vehicle thereby facilitating said front wall of said remote housing to be directed toward oncoming traffic. (Col. 7, lines 16-25, box-like body 2 serves as the base body of the assembly 1 and video camera housing body 3 serves as the movable body of the assembly; video camera housing body 3 is rotatably engaged to the box-like body 2.  The use of video camera assembly 1 is in the field of video surveillance and it is disclosed that it may be connected to a support structure, column 7, lines 28-34.  Figure 4 shows the claimed first and second disks:  the first disk is met by wall 5 which is attached to portion 6 at the base body of the structure, and the second disk is met by the shaft 12 which has the video camera housing mounted thereon, column 7, line 34, to column 8, line 3.  As can be seen from Figure 4, wall 5 is ‘rotatably positioned’ on shaft 12 in that shaft 12 rotates and the two are positioned against one another through bearing 19.  Further, wall 5 (the second disk) is ‘coupled to an exterior surface’ as claimed through the attachment to portion 6 of the base portion.) 
 	In this field of endeavor, cameras mounted for video surveillance are analogous to those that are mounted on vehicles.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Bakewell with the rotatable video camera assembly as taught by Grotto so as to provide a system that allows for camera rotation that is not affected by the forces resulting from blows to the assembly (Summary).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
 
 	Regarding Claim 7 Bakewell discloses A traffic recording assembly being mounted to an emergency vehicle while the emergency vehicle is parked on the side of a road to record vehicles that are not obeying traffic laws as the pass the emergency vehicle, said assembly (Claim 1, A mobile, aimable, traffic enforcement system with a system operator, together providing multi-lane coverage for monitoring traffic, identifying, detecting and documenting numerous types of violations, storing the documentation in readily retrievable image and data and audio files, transferring the documentation and data to a fixed site facility by radio transmission or by landline or direct link, said system being constructed on a frame and modularly installed and operated in a van-type vehicle (which may be in motion or stopped). Claim 2, operator (typically a police officer trained in traffic enforcement) [vehicle is a police/emergency vehicle]) comprising:
 	a plurality of recording units, each of said recording units being positionable on an emergency vehicle wherein each of said recording units is configured to be directed toward oncoming traffic when the emergency vehicle is positioned on the side of a roadway to respond to an emergency (Fig. 3; [0055], In order to capture the license plate, vehicle, and driver images and to capture the target vehicle's speed, the operator aims the co-mounted video cameras 9 and 10 and the speed detection device by moving the control handle 11 arm horizontally and vertically), 
 	each of said recording units having video recording capabilities wherein each of said recording units is configured to capture video of the oncoming traffic thereby facilitating identification of vehicles that are not following traffic laws as they pass the emergency vehicle, each of said recording units emitting electromagnetic energy wherein each of said recording units is configured to detect the speed of the oncoming traffic ([0072], Fig. 6 shows a view of the left side of the movable, aimable, speed detector and video camera assembly mounted on its assembly support frame and carriage; [0074], the speed detection device (e.g., radar [emits electromagnetic energy for speed detection]), each of said recording units comprising:
 	a remote housing having a front wall (Fig 6 [unit with camera and speed detector has a housing with walls]);
 	a remote control circuit (Fig. 3; [0052], the control unit 11 for the video cameras 9 and 10 and the speed detection device under 9),
 	a video camera wherein said video camera is configured to capture video of the oncoming traffic when said remote housing is directed toward the oncoming traffic, said video camera being electrically coupled to said remote control circuit (Fig. 3; [0055], operator aims the co-mounted video cameras 9 and 10 and the speed detection device by moving the control handle 11 arm horizontally and vertically. [0052], the control unit 11 for the video cameras 9 and 10 and the speed detection device under 9. [0060], The video images are clearly and continuously identifiable as to date, time, location, operator, and driver, and with these markings are readily available for copying as evidence or viewing for moving violation citation processing)
 	a radar emitter being coupled to said front wall of said remote housing wherein said radar emitter is configured to emit the electromagnetic energy from said remote housing, said radar emitter receiving the electromagnetic energy that is reflected from the oncoming traffic ([0072], Fig. 6 shows a view of the left side of the movable, aimable, speed detector and video camera assembly mounted on its assembly support frame and carriage)
 	the speed detection device ([0074], e.g. radar [emits electromagnetic energy for speed detection]) 
 	said radar emitter being electrically coupled to said remote control circuit (Fig. 3; [0052], the control unit 11 for the video cameras 9 and 10 and the speed detection device under 9);
 	wherein said remote control circuit is configured to determine the speed of the oncoming traffic by analyzing the electromagnetic energy that is reflected from the oncoming traffic ([0059], The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13 and to the composite monitor 16 via a high speed personal computer 17 that also has enhanced video processing capabilities and expanded RAM memory to permit simultaneous processing and display of multiple data inputs and continuous videos); and
 	a base unit being positioned within the emergency vehicle, said base unit being in remote communication with each of said recording units (Fig. 3: [base unit 17 on vehicle]; [0059], The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13 and to the composite monitor 16 via a high speed personal computer 17 that also has enhanced video processing capabilities and expanded RAM memory to permit simultaneous processing and display of multiple data inputs and continuous videos)
 	said base unit having data storage capabilities to store the video recorded by said recording units and to store the speed of the oncoming traffic wherein said base unit is configured to facilitate vehicles that violate traffic laws to be indentified for subsequent prosecution, said base unit comprising: a base housing being positioned within the emergency vehicle, said base housing having out wall (Fig. 3: [control unit 17 has a housing and wall]);
 	a base control circuit being positioned within said base housing; an electronic memory being positioned within said base housing, said electronic memory being electrically coupled to said base control circuit, said display displaying indicia comprising words and letters comprising operational parameters of said base unit wherein said display is configured to facilitate the user to observe the operational parameters of said base unit ([0059], The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13… to permit simultaneous processing and display of multiple data inputs and continuous videos)
 	a display being coupled to said outer wall wherein said display is configured to be visible to a user, said display being electrically coupled to said base control circuit, said display displaying indicia comprising words and letters comprising operational parameters of said base unit wherein said display is configured to facilitate the user to observe the operational parameters of said base ([0059], The speed detection device output and the images from cameras 9 and 10 are fed to the operator's display screen 13… to permit simultaneous processing and display of multiple data inputs and continuous videos) 	
 	a transceiver being positioned within said base housing, said transceiver being electrically coupled to said base control circuit, said transceiver being in wireless communication with an extrinsic communication network wherein said transceiver is configured to be connected to the internet ([0068], The image and data transceiver 25 supports remotely activated transmission of license plate, date, time, and location data as well as selected violation images ready for processing… These data are useful to law enforcement agencies and officers as well as to highway departments and planners).
	However, Bakewell does not explicitly disclose a mount comprising a first disk being rotatably positioned on a second disk wherein said first disk is configured to be coupled to an exterior surface of the emergency vehicle, said remote housing being attached to said second disk wherein said remote housing is configured to be rotatably retained on the emergency vehicle thereby facilitating said front wall of said remote housing to be directed toward oncoming traffic;
 	a remote control circuit being positioned within said remote housing, said remote control circuit receiving an actuate input;
 	a motion sensor being coupled to said front wall of said remote housing wherein said motion sensor is configured to sense motion of the oncoming traffic when the oncoming traffic moves within a pre- determined distance of said remote housing, said motion sensor being electrically coupled to said remote control circuit, said remote control circuit receiving said actuate input when said motion sensor senses motion;
 	a video camera being coupled to said front wall of said remote housing wherein said video camera is configured to capture video of the oncoming traffic when said remote housing is directed toward the oncoming traffic, said video camera being electrically coupled to said remote control circuit, said video camera being turned on when said remote control circuit receives said actuate input;
 	a radar emitter being coupled to said front wall of said remote housing wherein said radar emitter is configured to emit the electromagnetic energy from said remote housing, said radar emitter receiving the electromagnetic energy that is reflected from the oncoming traffic, said radar emitter being electrically coupled to said remote control circuit wherein said remote control circuit is configured to determine the speed of the oncoming traffic by analyzing the electromagnetic energy that is reflected from the oncoming traffic;
 	a transmitter being positioned in said remote housing, said transmitter being electrically coupled to said remote control circuit, said transmitter broadcasting a data signal comprising video data from said video camera and speed data of the oncoming traffic; and
 	a remote power supply being positioned in said remote housing, said remote power supply being electrically coupled to said remote control circuit, said remote power supply comprising at least one battery; and
 	a base unit being positioned within the emergency vehicle, said base unit being in remote communication with each of said recording units, said base unit having data storage capabilities to store the video recorded by said recording units and to store the speed of the oncoming traffic wherein said base unit is configured to facilitate vehicles that violate traffic laws to be indentified for subsequent prosecution, said base unit comprising:
 	a base housing being positioned within the emergency vehicle, said base housing having an outer wall;
 	a base control circuit being positioned within said base housing;
 	an electronic memory being positioned within said base housing, said electronic memory being electrically coupled to said base control circuit;
 	a receiver being positioned within said base housing, said receiver being electrically coupled to said base control circuit, said receiver being in wireless communication with said transmitter associated with each of said recording units, said transmitter receiving the data signal broadcast by said transmitter associated with each of said recording units thereby facilitating said electronic memory to store the video data and the speed data for subsequent analysis;
 	a display being coupled to said outer wall wherein said display is configured to be visible to a user, said display being electrically coupled to said base control circuit, said display displaying indicia comprising words and letters comprising operational parameters of said base unit wherein said display is configured to facilitate the user to observe the operational parameters of said base unit;
 	a plurality of control buttons, each of said control buttons being movably integrated into said base housing, each of said control buttons being electrically coupled to said base control circuit such that each of said control buttons controls respective operational parameters of said base unit wherein said plurality of control buttons is configured to facilitate the user to control the operational parameters of said base unit; and
 	a base power supply being positioned within said base housing, said base power supply being electrically coupled to said base control circuit, said base power supply comprising at least one battery.

 	Lin (US 4,278,962) teaches, an assembly being mounted to a vehicle (Abstract, automatic alarm is disclosed for detecting obstacles behind a vehicle as the vehicle travels backwards. The alarm includes a casing mounted at the rear of the vehicle), 
 	said assembly comprising: a remote housing having a front wall (Figs. 1-4; col. 2 lines 36-38, the automatic alarm system 01 of the present invention comprises a casing 1);
 	A mount comprising a first component being rotatably positioned on a second disk wherein said first component is configured to be coupled to an exterior surface of the emergency vehicle (Col. 2, lines 61-64, The revolving, disc 4, supersonic transmitter 5, receiver 6 and printed circuit 7 [first component] are retained in the upper section 1a… The revolving disc 4 is mounted to the top end of the output shaft 32, so that when the motor 2 is actuated, the disc 4 is rotated at a predetermined speed via reduction gear train 31 [disk rotates on top of plate 7])
 	Lin does not explicitly disclose wherein the assemble is a traffic recording assembly; the vehicle is an emergency vehicle; the emergency vehicle is parked on the side of a road to record vehicles that are not obeying traffic laws as the pass the emergency vehicle; 
 	a plurality of recording units, each of said recording units being positionable on an emergency vehicle wherein each of said recording units is configured to be directed toward oncoming traffic when the emergency vehicle is positioned on the side of a roadway to respond to an emergency, each of said recording units having video recording capabilities wherein each of said recording units is configured to capture video of the oncoming traffic thereby facilitating identification of vehicles that are not following traffic laws as they pass the emergency vehicle, each of said recording units emitting electromagnetic energy wherein each of said recording units is configured to detect the speed of the oncoming traffic, each of said recording units comprising: said first component comprising disk; 
 	wherein remote housing to be directed toward oncoming traffic;
 	a remote control circuit being positioned within said remote housing, said remote control circuit receiving an actuate input;
 	a motion sensor being coupled to said front wall of said remote housing wherein said motion sensor is configured to sense motion of the oncoming traffic when the oncoming traffic moves within a pre- determined distance of said remote housing, said motion sensor being electrically coupled to said remote control circuit, said remote control circuit receiving said actuate input when said motion sensor senses motion;
 	a video camera being coupled to said front wall of said remote housing wherein said video camera is configured to capture video of the oncoming traffic when said remote housing is directed toward the oncoming traffic, said video camera being electrically coupled to said remote control circuit, said video camera being turned on when said remote control circuit receives said actuate input;
 	a radar emitter being coupled to said front wall of said remote housing wherein said radar emitter is configured to emit the electromagnetic energy from said remote housing, said radar emitter receiving the electromagnetic energy that is reflected from the oncoming traffic, said radar emitter being electrically coupled to said remote control circuit wherein said remote control circuit is configured to determine the speed of the oncoming traffic by analyzing the electromagnetic energy that is reflected from the oncoming traffic;
 	a transmitter being positioned in said remote housing, said transmitter being electrically coupled to said remote control circuit, said transmitter broadcasting a data signal comprising video data from said video camera and speed data of the oncoming traffic; and
 	a remote power supply being positioned in said remote housing, said remote power supply being electrically coupled to said remote control circuit, said remote power supply comprising at least one battery; and
 	a base unit being positioned within the emergency vehicle, said base unit being in remote communication with each of said recording units, said base unit having data storage capabilities to store the video recorded by said recording units and to store the speed of the oncoming traffic wherein said base unit is configured to facilitate vehicles that violate traffic laws to be indentified for subsequent prosecution, said base unit comprising:
 	a base housing being positioned within the emergency vehicle, said base housing having an outer wall;
 	a base control circuit being positioned within said base housing;
 	an electronic memory being positioned within said base housing, said electronic memory being electrically coupled to said base control circuit;
 	a receiver being positioned within said base housing, said receiver being electrically coupled to said base control circuit, said receiver being in wireless communication with said transmitter associated with each of said recording units, said transmitter receiving the data signal broadcast by said transmitter associated with each of said recording units thereby facilitating said electronic memory to store the video data and the speed data for subsequent analysis;
 	a display being coupled to said outer wall wherein said display is configured to be visible to a user, said display being electrically coupled to said base control circuit, said display displaying indicia comprising words and letters comprising operational parameters of said base unit wherein said display is configured to facilitate the user to observe the operational parameters of said base unit;
 	a plurality of control buttons, each of said control buttons being movably integrated into said base housing, each of said control buttons being electrically coupled to said base control circuit such that each of said control buttons controls respective operational parameters of said base unit wherein said plurality of control buttons is configured to facilitate the user to control the operational parameters of said base unit;
 	a transceiver being positioned within said base housing, said transceiver being electrically coupled to said base control circuit, said transceiver being in wireless communication with an extrinsic communication network wherein said transceiver is configured to be connected to the internet; and
 	a base power supply being positioned within said base housing, said base power supply being electrically coupled to said base control circuit, said base power supply comprising at least one battery.

 	As outlined above, Examiner notes that the combination of Bakewell in view of Lin does not meet the limitation in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422